IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10475
                         Summary Calendar



KENNETH RAY BUMPASS,

                                         Petitioner-Appellant,


versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEP’T OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-211-Y
                        - - - - - - - - - -
                          November 5, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Texas prisoner Kenneth Ray Bumpass, #378073, appeals the

denial of his habeas corpus petition as an abuse of the writ.

Bumpass contends that he could not have brought his substantive

contentions in his first habeas petition because he received

ineffective assistance of counsel on that petition and because he

did not understand the law then.   Bumpass also contends that he


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10475
                               - 2 -

is innocent because his indictment was defective.

     We have reviewed the record and the briefs of the parties

and we find no reversible error.   Accordingly, we affirm the

district court’s holding that Bumpass has failed to show cause

for failing to raise his contentions in his first habeas petition

for essentially the reasons relied on by the district court.     See

Bumpass v. Scott, No. 4-95-CV-211-Y (N.D. Tex. Feb. 9, 1996).

Bumpass raises his actual-innocence contention for the first time

on appeal.   Bumpass has failed to demonstrate plain error, see

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428 (5th

Cir.)(en banc); he has not shown that he did not commit the acts

that led to his conviction.   See Ward v. Cain, 53 F.3d 106, 108

(5th Cir. 1995).

     AFFIRMED.